Supplemental Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplemental Notice of Allowance

 	This Supplemental Notice of Allowance, supplemental to the 5/11/22 Notice of Allowance, is provided to acknowledge claim to priority to foreign applications as claimed by Applicants.

Reasons for Allowance
	Claims 2-16 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.  	The closest prior art of record is Lockwood (US 2005/0004534 A1); Weston (US 7128735 B2); and Bharti (US 2011/0112492 A1).   	Lockwood, Weston, and/or Bharti teach a method for treating topical negative pressure therapy comprising:   		positioning a sealing membrane over a wound to form a wound cavity positioned beneath the sealing membrane; and 	 	applying negative pressure to the wound cavity via a port positioned over the aperture in the sealing membrane; 	 	wherein applying negative pressure to the wound causes: air to be drawn into the port; and wound exudate fluid and air within the wound cavity to exit the wound cavity through the port. 	However, the prior art fails to teach or fairly suggest the combination of wherein: 		the port comprises a base portion comprising an opening that coincides with the aperture in the sealing membrane;  		air to be drawn in to the port through an air bleed positioned in the wall of the port, along a first passage extending within the port, and through the opening in the base portion and the aperture in the sealing membrane in to the wound cavity; 		wound exudate fluid and air within the wound cavity to exit the wound cavity through a second passage extending within the port alongside the first passage; and 		the air drawn into the port through the air bleed flows into the second passage only by first flowing from the first passage through the opening in the base portion and the aperture in the sealing membrane into the wound cavity.

It would not have been obvious to modify the teachings of prior art to provide the combination of all of the above elements, and one of skill would not have been motivated to do so, where the combination, of Lockwood, Weston, and/or Bharti, fails to teach or suggest the above combination of elements.

No Non-Statutory Obviousness Type Double Patenting  	The present claims are not rendered obvious over the claims of US patents 8734419; 9801985; and 10561769, which correspond to the grandparent and parent applications (US 12/746458; US 14/267721; and US 15/797899) of the present application, which claims do not teach or suggest all of the limitations of independent claim 2, e.g., the combination of all of: 		air to be drawn in to the port through an air bleed positioned in the wall of the port, along a first passage extending within the port, and through the opening in the base portion and the aperture in the sealing membrane in to the wound cavity; 		wound exudate fluid and air within the wound cavity to exit the wound cavity through a second passage extending within the port alongside the first passage; and 		the air drawn into the port through the air bleed flows into the second passage only by first flowing from the first passage through the opening in the base portion and the aperture in the sealing membrane into the wound cavity .
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 					Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781